Citation Nr: 1138815	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a left ulna fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to February 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 30 percent for service-connected left ulna fracture.  


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran does not experience symptoms worse than those tantamount to nonunion in the upper half of the ulna with false movement and loss of bone substance (1 inch or more) and marked deformity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left ulna fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of:  information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, which examination included all findings necessary to apply potentially applicable rating criteria.  The duties to notify and assist have been met.

Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

On VA examination in November 2006, the examiner referred to ankylosis, but extension of the forearm was to 80 degrees and flexion was to 120 degrees, pronation was to 35 degrees and supination was to 45 degrees with no pain on range-of-motion testing.  An X-ray study showed "severe posttraumatic deformity affecting the ulna with severe angulation deformity and old nonunited fractures...significant displacement between the olecranon and the distal portion of the ulna measuring greater than 1.0 cm in length."  There was also posttraumatic deformity of the radius; however, there was no evidence of nonunion or malunion of the radius.  Significant arthritic changes were visualized throughout the elbow joint.  There were "moderate" effects on activities of daily living, specifically chores and exercise.  There was no comment on occupational impairment because the Veteran had retired in 2001.  

VA examination in May 2008 showed extension to 72 degrees and flexion to 125 degrees, with pain throughout the range of motion.  Although the examiner referred to the joint being ankylosed and fixed at a position of 72 degrees, range-of-motion testing clearly demonstrated movement in the joint.   Pronation was from 30 to 55 degrees, and supination was 30 to 45 degrees.  The impact of the Veteran's disability on his activities of daily living was "severe" and he required assistance to put on shoes and socks.  

The Veteran received another VA examination in September 2009.  Motion of the joint was "quite reduced" and there was limited ability to push, although the Veteran could pull objects.  Flexion was to 112 degrees and extension was to 70 degrees.  Pronation was to 15 degrees and supination was to 35 degrees.  There was pain during range-of-motion testing.  There was no ankylosis of the joint.  An X-ray study showed a nonunion fracture of the proximal ulna, a healed mid-ulnar fracture and a healed radial head fracture.  It was also noted that the radius "angulated unfavorably by 20 degrees outward at the elbow and by 20 degrees inferiorly at elbow with respect to the normal articulation line when the elbow is held flexed at the 90 degrees position."  

The Veteran is currently rated as 30 percent disabled under Diagnostic Code (DC) 5211 for residuals of fracture of the minor ulna.  A rating of 30 percent under DC 5211 requires nonunion in the upper half, with false movement and loss of bone substance and marked deformity.  A 30 percent rating is the highest rating available under this DC; consequently, the Veteran is not entitled to an increased rating under DC 5211.

The Board also finds that no other potentially applicable DC affords the Veteran a higher evaluation for service connected left ulna fracture.  Although two VA examinations have referred to ankylosis in the joint, it is unclear how the examiners reached those conclusions when their examinations clearly showed that the joint was not fixed.  (Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).)  The Board thus finds that entitlement to a rating of 40 percent under DC 5205 for ankylosis of the elbow is not shown by the evidence of record.  (Even if the joint was ankylosed at 72 degrees as suggested by one examiner, a rating higher than the already assigned 30 percent rating would not be assignable.  Diagnostic Code 5205.)  Additionally, although abnormal movement and posttraumatic changes of the radius have been identified, there is no evidence of nonunion of the radius and ulna with false flail joint, or symptoms on par with these criteria, that would warrant an increased rating under DC 5210.

The Veteran does have limitation of motion in the joint; however, DC 5211 requires that the evidence show nonunion in the upper half of the ulna, "with false movement"; thus, the 30 percent rating under DC 5211 contemplates difficulty with movement.  Moreover, the Veteran has been separately service connected under DC 5010 for traumatic arthritis of the left elbow, which disability is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a (Diagnostic Code 5003, 5010).  (The rating for arthritis has not been appealed and is not before the Board for consideration.)

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for Veterans Claims (Court) held that where a lengthy adjudication of an increased rating claim may have resulted in an increase in severity of the service-connected disorder during the pendency of the claim, staged ratings should be considered.  Although the present claim has been pending for approximately 5 years, the record contains no evidence of a condition worse than contemplated by the 30 percent rating under DC 5211 since the filing of his claim in October 2006.  The evidence demonstrates that the manifestations of the Veteran's service-connected left (minor) ulna fracture have warranted no more than a 30 percent rating during this period.

In July 2010, the Veteran's representative argued that the Veteran is entitled to an increased rating for his service-connected residuals of left (minor) ulnar fracture on the basis of functional loss.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that where an evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, because the limitation of motion of the joint has been addressed separately by the RO in its assignment of a separate evaluation for arthritis, and because the Veteran is at the maximum rating for the DC pertinent to the issue before the Board, the analysis required by DeLuca would not result in a higher schedular rating.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's left ulna disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's ulna fracture is addressed by the rating criteria under which this disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  (As noted above, there is other disability affecting the elbow function, but this is rated as arthritis of the joint that is not on appeal.)  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disability at issue.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to a disability evaluation in excess of 30 percent for a left ulna fracture is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


